Exhibit 99.15 Johnson & Johnson Reports 2009 Third-Quarter Results: Sales of $15.1 Billion Decreased 5.3% Versus 2008 Third Quarter EPS of $1.20 increased 2.6% Versus 2008 Third Quarter New Brunswick, NJ (October 13, 2009) – Johnson & Johnson today announced sales of $15.1 billion for the third quarter of 2009, a decrease of 5.3% as compared to the third quarter of 2008. Operational results declined 2.8% and the negative impact of currency was 2.5%.Domestic sales declined 8.1%, while international sales declined 2.5%, reflecting operational growth of 2.4% and a negative currency impact of 4.9%. Net earnings and diluted earnings per share for the third quarter of 2009 were $3.3 billion and $1.20, respectively, representing increases of 1.1% and 2.6%, as compared to the same period in 2008.The Company raised its earnings guidance for full-year 2009 to $4.54 - $4.59 per share, which excludes the impact ofspecial items. “We continue to successfully manage our broad base of businesses and deliver solid earnings despite the impact of patent expirations and the challenges posed by the current economic environment,” said William C. Weldon, Chairman and Chief Executive Officer. “We completed multiple acquisitions and strategic collaborations and received several new product approvals in the quarter that will benefit patients worldwide and drive future growth.” Worldwide Consumer sales of $4.0 billion for the third quarter represented a decrease of 2.7% versus the prior year with an increase of 1.1% operationally and a negative impact from currency of 3.8%. Domestic sales decreased 4.4%; international sales decreased 1.4%, which reflected an operational increase of 5.2% and a negative currency impact of 6.6%. Contributing to operational sales growth during the quarter were sales of Dabao skin care products; AVEENO® skin care products; SPLENDA® No Calorie Sweetener; Le Petit Marseillais® beauty care products; and LISTERINE® antiseptic mouthrinse.
